DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed  03/09/2022 has been entered. Claims 1, and 4-20 remain pending in the application. Claims 2-3 are canceled, Claim 1 and 10 are amended with newly introduced limitations. Applicant’s amendment to the claims have overcome each and every 112(b), 112(f) and drawing objections as set forth in the non-final office action mailed 11/10/2021.
Claims 1, 6-8, and 19-20 are examined on the merits
Response to Arguments
Applicant’s arguments, see page 7 paragraph 6, with respect to the rejection of Claims 1-3, 6-7, 10, and 19-20 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, specifically, Applicant amended to incorporate new limitation “wherein the negative-pressure suction tube is in communication with the negative-pressure suction ball and the anti-backflow valve through the suction control channel, and a diameter of the suction control channel is larger than a tube diameter of the negative-pressure suction tube” in Claim 1 and “wherein a diameter of the suction control channel is larger than a tube diameter of the negative-pressure suction tube” in Claim 10.
In response to the applicant’s argument, see page 7 paragraph 7, that Pinel fails to disclose the new limitation “the negative-pressure suction tube is in communication with the negative-pressure suction ball and the anti-backflow valve through the suction control channel, and a diameter of the suction control channel is larger than a tube diameter of the negative-pressure suction tube” as recited in Claim 1, and “wherein a diameter of the suction control channel is larger than a tube diameter of the negative-pressure suction tube” in Claim 15. The applicant further alleges that Pinel fails to disclose the claimed invention because “Suction catheter 5 of Pinel suction catheter has no channel structure with a diameter larger than the diameter of the suction catheter, and the suction catheter 5 is in direct communication with the one-way valve 17 and thus is in direct communication with the squeezable bulb 1 (page 8 paragraph 1). Examiner respectfully disagree. Pinel discloses a negative-pressure suction tube (figure 1, suction catheter 5) has a suction control channel (referring figure 1, inner passage of suction catheter 5), and a diameter of the suction control channel (examiner’s annotated figure 1, diameter of suction control channel) is larger than a tube diameter of the negative-pressure suction tube (referring examiner’s annotated figure 1 below, suction tube 5 has a portion where marked as a suction control channel has larger diameter than the diameter of suction tube).

    PNG
    media_image1.png
    606
    497
    media_image1.png
    Greyscale

	In the alternative, in the event that this interpretation is not envisaged by applicant, although Roe does not expressly discloses a diameter of suction control channel is larger than a tube diameter of the negative-pressure suction tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pinel to have the diameter of the suction control channel is larger than the tube diameter of the negative-pressure suction tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Pinel would not operate differently with the claimed diameter and since the suction tube comprises the suction control channel which is coupled to the tube to the one way filter and the bulb. Further, applicant places no criticality on the range claimed, indicating simply that this could be found in figures 1 and 2 (Applicant’s argument filed on 03/09/2022). 
Furthermore, the applicant argues that the suction catheter 5 is in direct communication with the one-way valve 17 and thus is in direct communication with the squeezable bulb 1, which is different with the instant invention since the instant device provide indirect communication with the negative-pressure suction ball. In the examiner’s view, Pinel discloses the suction control channel (examiner’s annotated figure 1 suction control channel) located between the valve 17 and the suction tube (examiner’s annotated figure1, suction tube) which couples the tube to the valve and further bulb, thus whether the suction catheter is in direct or in-direct communication with the squeezable bulb through the one-way valve 17, Pinel still discloses the claimed limitation that is “negative-pressure suction tube is in communication with the negative pressure suction ball and the anti-backflow valve through the suction control channel”, and therefore the rejection is proper, and accordingly this action is final office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 11 “suction ball an the anti-backflow” which should read “suction ball and the anti-backflow valve”
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pinel (US 8181651 B2).
Regarding Claim 1, Pinel discloses an efficient-support portable constant-negative-pressure suction device for outdoor use, comprising: 
a negative-pressure suction ball (figure 1, squeezable bulb 1) extending from a proximal end (Examiner's annotated figure, proximal end) to a distal end (Examiner’s annotated figure below, distal end), wherein the negative-pressure suction ball is in an internal cystic structure (Referring figure 1, bulb 1 with closed distal and proximal end by valves 7 and 17 which illustrates the bulb is an internal cystic structure), and the internal cystic structure comprises a circular gas exhaust valve (figure 1, exhaust valve 7, and col 3 lines 3-5, the exhaust valve can be mushroom valve), a balloon (figure 1, squeezable bulb 1) and an anti-backflow valve (figure 1, one way valve 17), which are sequentially arranged from the proximal end to the distal end (see annotated figure below the arrangement is sequentially from proximal end to distal end), 

    PNG
    media_image2.png
    809
    604
    media_image2.png
    Greyscale

further comprising: a negative-pressure suction tube (figure 1, suction catheter 5), wherein the negative-pressure suction tube communicates with the negative-pressure suction ball (referring figure 3 and col 4 lines 18-21, the arrow illustrate the air flow being drawn into bulb 1 through the one-way valve 17 and one-way valve 13 from suction catheter 5. Therefore, the suction catheter and the bulb communicates), and the negative-pressure suction tube has a suction control channel (examiner’s annotated figure 1 below, suction control channel, the suction control channel located between the catheter 5 and squeezable bulb 1, which directs negative pressure from the bulb to the tube 5, thus it controls suction).

    PNG
    media_image1.png
    606
    497
    media_image1.png
    Greyscale

	Wherein the negative pressure suction tube is in communication with the negative-pressure suction ball and the anti-backflow valve through the suction control channel (referring examiner’s annotated figure 1, suction tube 5 has a suction control channel which couples to valve 17 therefore, the suction tube 5 is in communication with the bulb 1 and the valve 17 through the suction control channel), and a diameter of the suction control channel is larger than a tube diameter of the negative-pressure suction tube (referring examiner’s annotated figure 1 above, suction tube 5 has a portion where marked as a suction control channel has larger diameter than the diameter of suction tube)
In the alternative, in the event that this interpretation is not envisaged by applicant, although Roe does not expressly discloses a diameter of suction control channel is larger than a tube diameter of the negative-pressure suction tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pinel to have the diameter of the suction control channel is larger than the tube diameter of the negative-pressure suction tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Pinel would not operate differently with the claimed diameter and since the suction tube comprises the suction control channel which is coupled to the tube to the one-way valve and the bulb. Further, applicant places no criticality on the range claimed, indicating simply that this could be found in figures 1 and 2 (Applicant’s argument filed on 03/09/2022).
Regarding Claim 6, Pinel discloses the suction device according to Claim 1.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed (col 4 line 6 and referring figure 2 shows the operation of the device when squeezed), the circular gas exhaust valve protrudes to exhaust gas (col 4 line 7-8, “when the squeezable bulb 1 is squeezed in preparation for suctioning, the air inside the bulb 1 is forced out of the bulb 1 through the one-way valve 7, as depicted by the arrows” the exhaust valve 7 protrudes by the force of air as shown in figure 2), and anti-backflow valve closes the negative-pressure suction tube (col 4 lines 10-12, the one-way valve 17 prevent air and secretions from being forced out through the mucus trap 3 and suction catheter 5); and the when the squeezing is released (released state referring to figure 3), the circular gas exhaust valve is retracted (col 4 lines 22-23 “air is not allowed out of the squeezable bulb 1 through the valve 7” and figure 3 refers the valve 7 is retracted), and the anti-backflow valve is opened (col 4 lines 14-15, air being drawn into the bulb 1 enters through the one-way valve 17 and one-way valve 13 and also see figure 3, one-way valve 17 and 13 are open by air flow indicated by arrow).
Regarding Claim 7, Pinel discloses the suction device according to Claim 1.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed to be in an expanded state, the balloon of the negative-pressure suction ball has a circular section and is elliptical as a whole (col 2 lines 64-65, “The shape of the squeezable bulb can take many forms including; round, oblong” and also referring figure 2, the bulb is in elliptical shape when it is squeezed).
Regarding Claim 10, Pinel discloses an efficient-support portable constant-negative-pressure suction device for outdoor use, comprising: a movable negative-pressure gas exhaust valve (figure 1, exhaust valve 7, referring figures 2 and 3, and col 4 line 7-8, “when the squeezable bulb 1 is squeezed in preparation for suctioning, the air inside the bulb 1 is forced out of the bulb 1 through the one-way valve 7, as depicted by the arrows” illustrating the exhaust valve 7 is movable by the air exhaust force as depicted by the arrow in figure 2) and extending from a proximal end (Examiner’s annotated figure 1 above, proximal end) to a distal end (Examiner’s annotated figure 1 above, distal end) of the efficient-support portable constant-negative-pressure suction device for outdoor use, a negative-pressure suction ball (figure 1, squeezable bulb 1) and a negative-pressure suction tube (figure 1, suction catheter 5), wherein the negative-pressure gas exhaust valve and the negative-pressure suction ball communicate with the negative-pressure suction tube through a suction control channel (see figure 3 and col 4 lines 18-21, the arrow illustrate the air flow being drawn into bulb 1 through the one-way valve 17 and one-way valve 13 from suction catheter 5, and exhausted through exhaust valve 7 Therefore, the suction catheter and the exhaust valve communicates through inner passage of suction catheter 5), wherein a diameter of the suction control channel is larger than a tube diameter of the negative-pressure suction tube (referring examiner’s annotated figure 1 above, suction tube 5 has a portion where marked as a suction control channel has larger diameter than the diameter of suction tube)
In the alternative, in the event that this interpretation is not envisaged by applicant, although Roe does not expressly discloses a diameter of suction control channel is larger than a tube diameter of the negative-pressure suction tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Pinel to have the diameter of the suction control channel is larger than the tube diameter of the negative-pressure suction tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Pinel would not operate differently with the claimed diameter and since the suction tube comprises the suction control channel which is coupled to the tube to the valve and the bulb. Further, applicant places no criticality on the range claimed, indicating simply that this could be found in figures 1 and 2 (Applicant’s argument filed on 03/09/2022).
Regarding Claim 19, Pinel discloses the suction device according to Claim 2.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed (col 4 line 6 and referring figure 2 shows the operation of the device when squeezed), the circular gas exhaust valve protrudes to exhaust gas (col 4 line 7-8, “when the squeezable bulb 1 is squeezed in preparation for suctioning, the air inside the bulb 1 is forced out of the bulb 1 through the one-way valve 7, as depicted by the arrows” the exhaust valve 7 protrudes by the force of air as shown in figure 2), and anti-backflow valve closes the negative-pressure suction tube (col 4 lines 10-12, the one-way valve 17 prevent air and secretions from being forced out through the mucus trap 3 and suction catheter 5); and the when the squeezing is released (released state referring to figure 3), the circular gas exhaust valve is retracted (col 4 lines 22-23 “air is not allowed out of the squeezable bulb 1 through the valve 7” and figure 3 refers the valve 7 is retracted) , and the anti-backflow valve is opened (col 4 lines 14-15, air being drawn into the bulb 1 enters through the one-way valve 17 and one-way valve 13,).
Regarding Claim 20, Pinel discloses the suction device according to Claim 2.
Pinel further discloses wherein when the balloon of the negative-pressure suction ball is squeezed to be in an expanded state, the balloon of the negative-pressure suction ball has a circular section and is elliptical as a whole (col 2 lines 64-65, “The shape of the squeezable bulb can take many forms including; round, oblong” and also referring figure 2, the bulb is in elliptical shape when it is squeezed).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinel in view of Skopyk (US 3068868 A).
Regarding Claim 8, Pinel discloses the suction device according to Claim 1.
Pinel further discloses the exhaust valve can be of any type including, but not limited to; duckbill check valve, spring loaded ball check valve, mushroom valve, or flap valve (col 3 lines 3-5).
	Pinel does not explicitly teach the circular gas exhaust valve comprises a gas exhaust valve core, a gas exhaust valve spring and a gas exhaust valve hole, wherein the gas exhaust valve spring, the gas exhaust valve core and the gas exhaust valve hole are sequentially provided from the proximal end to the distal end of the efficient-support portable constant-negative-pressure suction device for outdoor use.
	Skopyk teaches the suction device comprising exhaust valve (figure 1, spring-loaded ball check valve 22a) relatively patient to problem posed by Applicant of exhausting gas from the bulb comprises a gas exhaust valve core (figure 1, ball valve 22a), a gas exhaust valve spring (figure 1, spring 26a) and a gas exhaust valve hole (figure 1, passage 31), wherein the gas exhaust valve spring, the gas exhaust valve core and the gas exhaust valve hole are sequentially provided (see figure 1, ball valve 23a, spring 24a, and passage 31 are sequentially provided) from the proximal end (examiner’s annotated figure 1 below, proximal end) to the distal end (examiner’s annotated figure 1 below, distal end) of the efficient-support portable constant-negative-pressure suction device for outdoor use.

    PNG
    media_image3.png
    507
    358
    media_image3.png
    Greyscale

	Skopyk provides the cylindrical body comprises the ball valve, the spring, and the outlet in sequential order in order provide a biasing force to the ball valve toward a seat 23a (col 2 lines 70-73) to create vacuum. The ball valve and spring involves creating vacuum by opening the seat when the bulb compressing (col 3 lines 13-16 and also referring figure 2, “The bulb 10 is shown during process of being compressed, whereby ball 22A has been forced away from seat 23A permitting contents of bulb 10 to be exhausted through outlet 32”) and blocking the seat by releasing the bulb (col 3 lines 18-23 and referring figure 3, once the bulb 10 is released the vacuum is created inside by blocking seat 23a by ball valve 22a and spring 26a biased toward the seat 23A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust valve of Pinel to incorporate the teachings of Skopyk and provide an exhaust valve comprises a gas exhaust valve core, a gas exhaust valve spring, and a gas exhaust valve hole in order to create vacuum by providing biasing spring force to open and close the gas exhaust valve opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopman (US 20140171889 A1) discloses hand pump comprising a bulb and a one-way valve communicated with a tube
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/        Examiner, Art Unit 3781